Citation Nr: 0025126	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.  He died on June [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  The appellant disagreed 
with the denial of service connection for the cause of the 
veteran's death and has perfected an appeal as to this issue.

In a rating decision dated in January 1999, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, holding that the 
veteran was not in receipt of 100 percent disability benefits 
for a period of 10 years or more prior to his death and that 
the evidence of record did not show that he should have been 
entitled to 100 percent service-connected disability benefits 
for the requisite period of time.  In March 1999 the 
appellant expressed disagreement with this determination.  
Accordingly, in May 1999, the RO provided the appellant with 
a statement of the case with regard to this claim and advised 
her that she needed to file a formal appeal if she decided to 
continue her appeal as to this matter.  However, inasmuch as 
the claims file contains no substantive appeal from the 
appellant with respect to this issue, it is not before the 
Board for appellate consideration and will not be a subject 
of the decision herein.


FINDINGS OF FACT

1. The veteran died in June 1997.  His death certificate 
lists the immediate cause of death as lymphedema with 
secondary bacterial infection of the left foot and "rule 
out sepsis" as an underlying cause.

2. At the time of death, the veteran was service-connected 
for residuals of gunshot wound to the left (minor) upper 
arm (Muscle Groups III, V, and VI), rated as 40 percent 
disabling; residuals of gunshot wound to the left (minor) 
hand, rated as 20 percent disabling; and post-traumatic 
arthritis of the medial carpometacarpal joints with 
limitation of motion of the left (minor) wrist, rated as 
20 percent disabling.  The combined rating was 60 percent 
and he was also entitled to special monthly compensation 
on account of loss of use of one hand.

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an application for death benefits 
subsequent to the veteran's death in June 1997.  She has 
stated that the veteran's service connected disabilities had 
something to do with his death because sepsis was a 
contributing cause.

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a); see also 38 C.F.R. § 3.5.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  To be 
a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).  A claim for DIC 
is a new claim; therefore, like any other claim for service-
connected benefits, a DIC claim must be well grounded.  See 
Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995); 38 U.S.C.A. § 5107(a) 
("[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.").

A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  See 38 U.S.C.A. § 
5107 (West 1999).  While a claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of establishing a well-grounded claim will depend upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  A well-grounded claim for service 
connection for the cause of the veteran's death consists of 
(1) evidence of the veteran's death, (2) evidence of 
incurrence or aggravation of a disease or injury in service, 
and (3) competent medical evidence of a nexus between the in-
service injury or disease and the veteran's death.  See 
Carbino v. Gober, 10 Vet. App. 507 (1997).

The first element of a well-grounded claim for the 
appellant's DIC claim is not in issue because, "for a service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)."  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).  In a cause of death case, the 
determinative issue is whether the cause of the veteran's 
death can be linked to his period of active service or any of 
his service-connected disabilities.  Because this issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required, rather than lay evidence.  
Grottveit, supra; Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).

The death certificate for the veteran reflects that the 
immediate cause of his death was lymphedema with secondary 
bacterial infection of the left foot.  "Rule out sepsis" 
was listed as an underlying cause.  No other conditions were 
listed on the death certificate.  

At the time of his death, the veteran was service connected 
for residuals of gunshot wound of the left (minor) upper arm 
(Muscle Groups III, V, and VI), rated as 40 percent 
disabling; residuals of gunshot wound to the left (minor) 
hand, rated as 20 percent disabling; and post-traumatic 
arthritis of the medial carpometacarpal joints with 
limitation of motion of the left (minor) wrist, rated as 20 
percent disabling.  The combined rating was 60 percent and he 
was also entitled to special monthly compensation on account 
of loss of use of one hand.

Although the veteran's widow has contended that his service-
connected disabilities played a part in his death, the record 
contains no competent medical evidence linking his death to 
his period of active duty or to any of his service-connected 
disabilities.  Rather, his death has been attributed to 
lymphedema with secondary bacterial infection of the left 
foot.  "Rule out sepsis" was listed as an underlying cause.  
Because the appellant is a layperson, her contentions by 
themselves do not constitute competent medical evidence of 
the existence of a nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Inasmuch as the record contains no medical opinion that the 
veteran's death was caused, hastened, or substantially and 
materially contributed to by a disability of service origin, 
the Board must conclude that the appellant has not met her 
initial burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  Accordingly, the Board finds that the 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied.  

As the appellant has not submitted the evidence necessary for 
a well-grounded claim, a weighing of the merits of the claim 
is not warranted and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Additionally, the Court has held that absent the 
submission of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and she has not indicated the existence of 
any medical evidence that has not already been obtained or 
requested that would well ground her claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

